Citation Nr: 0320112	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  97-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right thigh and leg, currently 
evaluated as noncompensably disabling.

3.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the left leg involving muscle group XI, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the left thigh involving muscle group XV, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in March 1999.  A transcript 
of that hearing has been associated with the claims folder.

When the veteran's case was before the Board in May 1999, it 
was remanded to the RO for additional development.  The case 
was again remanded to the RO in July 2000 for development.  
It was returned to the Board in February 2003 for further 
appellate review and action.  The Board then developed the 
veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2)(2002).


REMAND

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In order to comply with the requirements of the VCAA and the 
implementing regulations, the Board undertook additional 
development of the veteran's claims, pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), which authorized the Board to obtain 
additional evidence, clarify evidence, correct a procedural 
defect and undertake additional action essential for a proper 
appellate decision.  As a result of such development, 
additional VA medical records and the report of a VA 
orthopedic examination were associated with the veteran's 
claims folder.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  As the 
veteran has not waived his right to have the RO readjudicate 
his claims on the basis of the newly obtained evidence, the 
case must be remanded for such consideration.

As noted above, development by the Board included a VA 
examination of the veteran's service connected disabilities.  
While the examination in June 2003 included range of motion 
testing of the veteran's lower extremities, it did not 
include an assessment of the degree of severity of impairment 
of muscle groups XI and XV as directed by the development 
order.  Moreover, the examiner did not describe the 
symptomatology related to the scars on the veteran's right 
lower extremity, and whether the scars caused any limitation 
of function of the veteran's right lower extremity.  The 
Board therefore concludes that the examination report is 
insufficient for the purposes of rating the veteran's service 
connected disabilities of the right and left lower 
extremities.

The Board also notes that during the pendency of the 
veteran's appeal, the diagnostic criteria for evaluating skin 
disabilities were revised.  See 67 Fed. Reg. 49596-49599 
(July 31, 2002).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO has 
adjudicated the veteran's claims based on the previous 
schedular criteria.  The Board concludes, due to the 
substantive nature of the new schedular criteria, that it is 
unable to adjudicate the veteran's claim for increase without 
violating his statutory and regulatory procedural rights by 
addressing a question not properly considered by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In light of these circumstances, the case is REMANDED to the 
RO for the following:  

1.  The RO should obtain copies of any 
pertinent records  from the VA Medical 
Center in Murfreesboro, Tennessee for the 
period from May 2003 to the present.  

2.  Then, the veteran should be provided 
a VA examination by a physician with the 
appropriate expertise to determine the 
extent of impairment from the veteran's 
service connected disabilities of the 
right and left lower extremities.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  

Any necessary tests should be performed.  

Left Lower Extremity

The examiner should describe all 
symptomatology due to the veteran's 
service-connected residuals of shell 
fragment wounds of the left thigh and 
leg.  

The examiner should include an assessment 
of the degree of severity of the 
impairment of muscle group XI, which 
affects propulsion, plantar flexion of 
the foot, stabilization of the arch, 
flexion of the toes and flexion of the 
knee.  

The examiner should also provide an 
assessment of the severity of impairment 
of muscle group XV, which  affects 
adduction of the hip, flexion of the hip 
and flexion of the knee.  

The examiner should indicate whether the 
impairment of each muscle group is 
moderate, moderately severe or severe.

In reporting the results of range of 
motion testing (in degrees) of the ankle, 
knee and hip, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The examiner 
should also indicate whether the 
veteran's gait is affected by the shell 
fragment wound residuals.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

Right Lower Extremity
The examiner should describe all 
symptomatology due to the veteran's 
service-connected residuals of shell 
fragment wounds of the right thigh and 
leg, to include any limitation caused by 
the scars on the right thigh and leg.

In addressing the shell fragment wound 
scars on the veteran's right lower 
extremity, the examiner should indicate 
any evidence of frequent loss of covering 
of skin over the scar.  The examiner 
should indicate whether the scars are 
painful on examination.  The examiner 
should also indicate whether there is any 
underlying soft tissue damage 
attributable to the scars on the right 
lower extremity.

The examiner should also report the 
results of range of motion testing (in 
degrees) of the affected areas, and 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.
The examiner should also express an 
opinion concerning whether there would 
likely be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  When the above development has been 
completed, the RO should readjudicate the 
issue of entitlement to increased ratings 
for right shoulder disability, residuals 
of shell fragment wounds to the right 
lower extremity, residuals of a shell 
fragment wound to the left leg and 
residuals of shell fragment wound to the 
left thigh.  In evaluating the scars on 
the veteran's right lower extremity, the 
RO should consider both the old and new 
diagnostic criteria.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case (SSOC) and afford the veteran and 
his representative an appropriate 
opportunity to respond.  The SSOC should 
include citation to all relevant 
regulatory provisions, to include the new 
diagnostic criteria for evaluating skin 
disability.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO; however, the veteran is 
advised that the examination requested in this remand is 
necessary to evaluate his claim, and that a failure to report 
for a scheduled examination, without good cause, could result 
in the denial of the claim.  38 C.F.R. § 3.655(b) (2002).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




